Name: Council Regulation (EC) No 1761/95 of 29 June 1995 amending, for the second time, Regulation (EC) No 3366/94 laying down for 1995 certain conservation and management measures for fishery resources in the Regulatory Area as defined in the Convention on Future Multilateral Cooperation in the North-west Atlantic Fisheries
 Type: Regulation
 Subject Matter: fisheries;  world organisations;  America
 Date Published: nan

 21 . 7. 95 EN Official Journal of the European Communities No L 171 / 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EC) No 1761/95 of 29 June 1995 amending, for the second time, Regulation (EC) No 3366/94 laying down for 1995 certain conservation and management measures for fishery resources in the Regulatory Area as defined in the Convention on Future Multilateral Cooperation in the North-west Atlantic Fisheries THE COUNCIL OF THE EUROPEAN UNION, regard to the communication of effort plans for this fishery ; Whereas Regulation (EC) No 3366/94 should therefore be amended, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3760/92 of 20 December 1992 establishing a Community system for fisheries and aquaculture (') and, in particular Article 8 (4) thereof, HAS ADOPTED THIS REGULATION : Having regard to the proposal from the Commission , Whereas Regulation (EC) No 3366/94 (2) lays down fishing quotas for Member States in the Regulatory Area for 1995 : Article 1 Regulation (EC) No 3366/94 is hereby amended as follows : 1 . Annex I shall be replaced by the Annex to this Regula ­ tion . 2. The following Article shall be inserted : 'Article 2a Member States shall inform the Commission, of the fishing plan for the Greenland halibut fishery in the Regulatory Area and shall , no later than 1 December 1995, report to the Commission on its implementa ­ tion'. Whereas Regulation (EC) No 850/95 (3) establishes for 1995 an autonomous quota for Greenland halibut in NAFO areas 2 and 3 at 18 630 tonnes ; Whereas following bilateral negotiations, the European Community and the Government of Canada signed an Agreed Minute on fisheries and agreed on its provisional application ; Whereas the Agreed Minute establishes that Community fleets will limit their catches of Greenland halibut in NAFO areas 3LMNO to 5 013 tonnes from 16 April 1995 onwards : Article 2 All catches by Member States of Greenland halibut in NAFO areas 2-1-3 prior to the adoption of this Regula ­ tion , and taken after 15 April 1995 shall be counted against the quota established in the Annex. Whereas in order to ensure the conservation of the Greenland halibut stock, provisions should be made with (') OJ No L 389, 31 . 12. 1992, p. 1 . (2) OJ No L 363, 31 . 12. 1994, p . 60 , Regulation as amended by Regulation (EC) No 850/95. (OJ No L 86, 20 . 4 . 1995, p. 1 ). Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.(3) OJ No L 86, 20 . 4. 1995, p. 1 . No L 171 /2 EN Official Journal of the European Communities 21 . 7. 95 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 29 June 1995 . For the Council The President J. BARROT 21 . 7. 95 [ EN Official Journal of the European Communities No L 171 /3 ANNEX 'ANNEX I Stock I Member State 1995 quota (tonnes)Species Geographicalregion Zone Cod North-west Atlantic NAFO 2J3KL Belgium Denmark Germany Greece Spain France Ireland Italy Luxemburg Netherlands Austria Portugal Finland Sweden United Kingdom Available for Member States EC total 0 Cod North-west Atlantic NAFO 3NO Belgium Denmark Germany Greece Spain France Ireland Italy Luxemburg Netherlands Austria Portugal Finland Sweden United Kingdom Available for Member States EC total 0 Cod North-west Atlantic NAFO 3M Belgium Denmark Germany 513 Greece Spain 1 574 France 221 Ireland Italy Luxemburg Netherlands Austria Portugal 2 155 Finland Sweden United Kingdom 1 022 Available for Member States EC total 5 485 No L 171 /4 PEN Official Journal of the European Communities 21 . 7. 95 Stock Member State 1995 quota (tonnes)Species Geographicalregion Zone Atlantic redfish North-west Atlantic NAFO 3M Belgium Denmark Germany Greece Spain France Ireland Italy Luxemburg Netherlands Austria Portugal Finland Sweden United Kingdom Available for Member States EC total 4 030 Atlantic redfish North-west Atlantic NAFO 3LN Belgium Denmark Germany 476 Greece Spain France Ireland Italy Luxemburg Netherlands Austria Portugal Finland Sweden United Kingdom Available for Member States EC total 476 American plaice North-west Atlantic NAFO 3M (') Belgium Denmark Germany Greece Spain France Ireland Italy Luxemburg Netherlands Austria Portugal Finland Sweden United Kingdom Available for Member States EC total 0 (') There will be no direct fishing of this species, which will be caught only as a by-catch, without prejudice to the rules set out in Article 4 (3) hereof. Official Journal of the European Communities21 . 7 . 95 [EN | No L 171 /5 l Stock Member State 1995 quota (tonnes)Species Geographicalregion Zone American plaice North-west Atlantic NAFO 3LNO (') Belgium Denmark Germany Greece Spain France Ireland Italy Luxemburg Netherlands Austria Portugal Finland Sweden United Kingdom Available for Member States EC total 0 Yellowtail flounder North-west Atlantic NAFO 3LNO (') Belgium Denmark Germany Greece Spain France Ireland Italy Luxemburg Netherlands Austria Portugal Finland Sweden United Kingdom Available for Member States EC total 0 Witch flounder North-west Atlantic NAFO 3NO (') Belgium Denmark Germany Greece Spain France Ireland Italy Luxemburg Netherlands Austria Portugal Finland Sweden United Kingdom Available for Member States EC total 0 n There will be no direct fishing of this species. which will be caught only as a bv-catch, without prejudice to the rules set out in Article 4 (3) hereof No L 171 /6 [ EN | Official Journal of the European Communities 21 . 7. 95 Stock Member State 1995 quota (tonnes) Species Geographicalregion Zone Capelin North-west Atlantic NAFO 3NO Belgium Denmark Germany Greece Spain France Ireland Italy Luxemburg Netherlands Austria Portugal Finland Sweden United Kingdom Available for Member States EC total 0 Squid North-west Atlantic NAFO-subzones 3 + 4 Belgium Denmark Germany Greece Spain France Ireland Italy Luxemburg Netherlands Austria Portugal Finland Sweden United Kingdom Available for Member States EC total p.m. Greenland halibut North-west Atlantic NAFO-subzones 2 + 3 Belgium Denmark Germany Greece Spain France Ireland Italy Luxemburg Netherlands Austria Portugal Finland Sweden United Kingdom Available for Member States EC total 5 013 0 ) (') This quota shall apply as from lb Apnl onwards. 21 . 7 . 95 EN Official Journal of the European Communities No L 171 /7 Stock Member State 1995 quota (tonnes) Species Geographicalregion Zone Shrimp North-west Atlantic NAFO 3LNO (') Belgium Denmark Germany Greece Spain France Ireland Italy Luxemburg Netherlands Austria Portugal Finland Sweden United Kingdom Available for Member States EC total 0 (') There will be no direct fishing of this species, which will be caught only as a by-catch, without prejudice to the rules set out in Article 4 (3) hereof.*